Citation Nr: 1027004	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hearing loss disability.  

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus. 

3.  Entitlement to service connection for a chronic eye disorder 
to include glaucoma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had verified active service from September 1973 to 
August 1979 and additional duty with the Georgia Army National 
Guard.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Columbia, 
South Carolina, Regional Office which, in pertinent part, 
determined that new and material evidence had not been received 
to reopen the Veteran's claims of entitlement to service 
connection for both hearing loss disability and diabetes mellitus 
and denied service connection for glaucoma.  

This appeal is REMANDED to the Atlanta, Georgia, Regional Office 
(RO) via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


REMAND

In a January 2006 written statement, the Veteran reported that he 
had served with the Georgia Army National Guard from September 
1979 to April 2005.  In December 2007, the Georgia Army National 
Guard forwarded the Veteran's Form DD-214 and "medical records" 
to the VA.   Service treatment records arising from the Veteran's 
service with the Georgia Army National Guard have been 
incorporated into the claims file.  The Georgia Army National 
Guard did not verify the Veteran's periods of active duty, active 
duty for training, and inactive duty.  It instructed the Veteran 
to "contact the individual listed below should you require 
further assistance."  It appears that such action was not 
undertaken.  
The VA should obtain all relevant military treatment records and 
other documentation which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Again contact the Georgia Army National 
Guard and/or the appropriate service entity 
and request that it verify the Veteran's 
complete periods of active duty, active 
duty for training, and inactive duty 
for training with the Georgia Army 
National Guard.  

2.  Then readjudicate the issues of whether 
new and material evidence has been received 
to reopen the Veteran's claims of 
entitlement to service connection for both 
hearing loss disability and diabetes 
mellitus and the Veteran's entitlement to 
service connection for a chronic eye 
disorder to include glaucoma.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's applications to reopen and 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the statement of the case.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

